Title: To Thomas Jefferson from Joseph Carrington Cabell, 24 March 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Williamsburg.
March 24. 1823.
I have had the pleasure of receiving your favor of 12th inst I am at all times disposed favorably to every thing which you think best for the University and make no doubt but that on this occasion you have pursued the course best calculated to promote its interests. I certainly intend to leave this on thursday the 27th inst and after making a visit to my farm in Nelson, to come to Monticello on the day before the next meeting. But something now unforeseen may occur to prevent my coming. I will therefore remark to you by letter, that it is highly probable that our friend Genl Cocke, may propose at the meeting to adopt a course of proceeding some what different from the one you seem to have adopted in regard to the Library. He has written to me, that he should propose, first, to pay off all existing debts, and, then to adapt the plan of the Library to the residue of the funds. Perhaps the contracts which you have authorized may divert him from this course. Possibly Mr Johnson may concur with Genl Cocke in this opinion, but of this I have no evidence. I shall be at Bremo on the 29th when I will endeavor to divert the Genl from the course he lately contemplated. I fear from the indications furnished by your late letters that the money will fall short. Be that as it may, I would venture to recommend to you to conduct affairs in such a way as to avoid another application to the Legislature for building funds. It appears to me that the plan you have adopted of engaging for the Hull of the Library is a prudent one, in reference to this object. I earnestly hope that the House may be got into a condition to be used, with the proceeds of the Last Loan: & that we may be able to make this Assurance to the next Assembly, when we apply for the remission. I am persuaded that this is a point of great importance. Mr Doddridge requested me to state to you that he had supported the third Loan, but that his patience was worn out, and that another application would not & could not be received—Such he said was the sentiment of all his friends. It would probably be in itself useful and very satisfactory to the Board of Visitors, and the public, if some unusual degree of care should be given to the subject of the materials of the Library, so as to ensure their being furnished at prices the most reasonable, & worked up without waste or imposition. Precautionary measures, such as resolutions of instruction to the Proctor, & requisitions of particular & detailed reports, would probably allay the anxiety of some of the members.—We have a difficult course to steer in the Assembly. Among the most dangerous of our opponents, are a certain class of politicians, who are friendly to the University, but very fastidious about the manner in which you conduct it. These persons seem desirous to exhibit themselves in the ranks of its friends, as leaders whose support is a sina qua non of its existence, but nothing which they do must imply an approbation of its management. Perhaps I may be uncharitable: but it does appear to me, that there is a powerful party in this state with whom it is almost a passport to reputation to condemn the plan & management of the University. They have extended their influence over some honest & intelligent men who do not concur in their political prejudices.—Perhaps this may be the natural result of old political conflicts. Yet I some times think I can see something more. Another difficulty which embarrasses our course, is that of not asking too much on the one hand, and not committing ourselves improperly as to the future on the other. I was often enquired of last winter, as to what we should do about a Library and apparatus. My reply was, that it would certainly be good policy in the Legislature to grant occasional aid towards those objects: but that the Institution could go into operation & flourish without them. I stated that a portion of the fees of tuition, by a resolution of the board of Visitors already adopted, was to pass into the coffers of the institution, and would probably be appropriated to the purchase of books & apparatus. I think it would be politic & proper at a suitable time to ask the Legislature to anticipate this fund, by a loan of some 50 or 60,000 $ for the purchase of books & apparatus, charging the loan on that portion of the fees as a sinking fund, & pledging the state merely eventually, by way of ensuring the success of the Loan. Not a man of sense in the state would deny the great importance of furnishing to the professors of physical science means of bringing out with them from Europe the necessary apparatus collected by themselves. It would be well not to give currency to this scheme, (should it be approved) till about the time of bringing it forward. It is the only plan on which I could venture to approach the Legislature on that branch of our affairs after the ground we have taken: but I am strongly in hope it would be admissible & successful. I should be gratified if you & Mr Madison would take it under your consideration.I am, dear Sir, ever faithfully yoursJoseph C. Cabell